Davy, J.:
This is an appeal from an order of the special county judge of Monroe county refusing to set aside an order granted by said judge, requiring the appellant to appear before a referee to be examined as to his property.
The proceedings were instituted under section 82, chapter 14 of the Laws of 1880 (as amd. by Laws of 1890, chap. 561), for the collection of an unpaid tax upon personal property of the appellant for the year 1899.
There were four grounds urged by the appellant before the special county judge why the order should be vacated and set aside, namely:
*30First. That the assessors of the city of Rochester omitted from the tax roll for the year 1899 a very large number of persons taxable for personal property.
Second. That the affidavit of the assessors attached to the assessment roll was materially defective.
Third. That the warrant annexed to the assessment roll was not under the seal of the city of Rochester, as required by section 86 of the charter of said city.
Fourth. That no effort was made to collect the tax and no return was ever filed.
If the appellant was displeased with the action of the assessors of the city of Rochester in omitting from the assessment roll for the year 1899 a large number of persons taxable for personal property, he should have instituted proceedings by certiorari to review the actions of the assessors and have had the errors corrected.
The statute (Laws of 1896, chap. 908, § 250 et seq) prescribes the mode of certiorari for the review of assessments illegal, erroneous or unequal. This mode furnishes an adequate remedy to the taxpayer to correct the errors of the taxing officers, and no doubt was intended by the Legislature to be the exclusive remedy; but where there is a want of jurisdiction in the taxing officer over the person and subject-matter to impose a tax, the assessment is void and the jurisdictional defect may be raised in any proceeding to collect the tax. (United States Trust Company v. Mayor, etc., of New York, 144 N. Y. 488; People ex rel. D. & H. C. Co. v. Parker, 117 id. 86.)
The question next under consideration involves the inquiry whether the requirements of the statute as to the seal are mandatory or directory. If the former, then the warrant is defective ; if merely directory, then the omission is not fatal.
The city charter (§ 86) expressly directs that there shall be annexed to the assessment rolls a warrant under the hand of the mayor and the seal of the city of Rochester, commanding the city treasurer to collect from the several persons named in the assessment rolls the several sums levied as taxes in the columns of such rolls.
If such a law was merely directory, then warrants for the collection of taxes would be as valid without a seal as with one. Every mayor whose duty it is to sign the warrant and attach the seal of the-*31city thereto would be at liberty to omit any one of the statutory requirements. One mayor might conclude that the ceremony of attaching a seal was idle and useless. Another might think that the warrant would be sufficient with a seal and that the name of the mayor would, therefore, be superfluous. Another might reach the conclusion that all of these requirements of the law were unnecessary and omit them altogether. Under such a system, how would the officer into whose hands the warrant was delivered for execution know whether he would be protected in enforcing the collection of taxes ?
When the statute provides that a seal shall be used, the court has no power to adjudge that the mayor’s signature to the warrant without the seal is sufficient. The seal is as essential under the law as the signature of the mayor, and in its absence the warrant must be held to confer no power upon the officer to whom it is directed. The statutory requirements can only be satisfied by signing and sealing the warrant. These requirements are mandatory, and a failure on the part of the official whose duty it is to issue the warrant to comply with the law in that respect renders the warrant void. The warrant, therefore, issued under the hand of the mayor, but without the seal of the city of Rochester, was void, and the collection of appellant’s tax for the year 1899 cannot be enforced in these proceedings.
Lockwood v. Gehlert (127 N. Y. 241) was an action of ejectment to recover possession of a parcel of land.. Defendant claimed title under a tax lease purchased at a tax sale, which was regular in form except that there was no seal to the certificate, as required under the statute. Judge Vann, in discussing the necessity of a seal, in his opinion said : “ It is contended that the seal is unnecessary and .that the provision for its use is merely directory. It is mandatory in form, for the statute* commands that the Comptroller ‘ shall under his hand and seal, certify to the fact.’ If not mandatory as to the seal, is it mandatory as to the signature \ If the courts, by construction, may dispense with the one, why may they not dispense with the other, or with both ? ” (Smith v. Randall, 3 Hill, 495 ; Clason v. Baldwin, 152 N. Y. 204, 210.)
*32It is urged by the learned counsel for the respondent that these defects were cured by chapter 200 of the Laws of 1901, as amended by chapter 719 of the Laws of 1901 (amdg. Laws of 1880, chap. 14, §§ 198, 199).
If these statutes are constitutional, the regularity of the proceedings referred to under the city charter must be upheld. It will be seen that there are two curative statutes, the title of the first being, “ An Act to amend the charter of the city of Rochester relative to expenses incident to improvements,” and that of the second, “ An Act to amend * * * and to consolidate therewith the several acts in relation to the charter of said city relative to expenses incident to improvements.” The titles of both of these acts relate to “ expenses incident to improvements.”
Article 3, section 16, of the State Constitution expressly provides that “Ho private or local bill, which may be passed by the Legislature, shall embrace more than one subject, and that shall be expressed in the title.”
The amendment of the charter of the city of Rochester was local within the meaning of the Constitution. (People v. O'Brien, 38 N. Y. 193 ; People v. Hills, 35 id. 449; Gaskin v. Meek, 42 id. 186; Matter of Estate of Goddard, 94 id. 548.)
The act has no force beyond the corporate limits of that city and is, therefore, confined to a particular locality.
The next question is, whether any subject is contained in the act not embraced in the title.
If an act of the Legislature, local or private in character, embraces two or more distinct subjects, or embraces but one subject, and the title does not express the subject, the act must be held void as a violation of a positive requirement of the Constitution. (People v. Hills, supra; People v. Allen, 42 N. Y. 419; People ex rel. City of Rochester v. Briggs, 50 id. 553; Mayor, etc., of New York v. M. R. Co., 143 id. 22; Tingue v. Village of Port Chester, 101 id. 302.)
The purpose and object of the Legislature in passing the act is to be judged ' y the body of the act itself, and the great objection to the validity of the law is, that the Legislature has in the body of the act sought to legalize every general tax or local assessment upon any property real or personal in the city of Rochester, and these *33subjects are not expressed or indicated in the title of the bill. In the enactment the Legislature has entirely lost sight of the limitation and subject expressed by the title.
The title must give the subject expressed in the act. Here the only subject suggested by the title is the amendment of the charter of the city of Rochester “relative to expenses incident to improvements.”
A person reading this title would have no clue whatever to the contents of the body of the act which attempts to legalize every general tax or local assessment in the city of Rochester.
The subject-matter of the act is foreign to that indicated by the title; therefore, the act is unconstitutional.
This conclusion makes it unnecessary to consider the other questions raised by the learned counsel for the appellant, and requires that the order appealed from be reversed, with ten dollars costs and disbursements to the appellant.
Spring and Hiscock, JJ., concurred; Williams, J., concurred in result; McLennan, J., dissented.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars.

 Laws of 1882, chap. 410, § 946.—[Rep.